Case 19-34054-sgj11 Doc 2553 Filed 07/12/21           Entered 07/12/21 13:29:18        Page 1 of 6




Douglas S. Draper, La. Bar No. 5073
ddraper@hellerdraper.com
Leslie A. Collins, La. Bar No. 14891
lcollins@hellerdraper.com
Greta M. Brouphy, La. Bar No. 26216
gbrouphy@hellerdraper.com
Heller, Draper & Horn, L.L.C.
650 Poydras Street, Suite 2500
New Orleans, LA 70130
Telephone: (504) 299-3300
Fax: (504) 299-3399
Attorneys for The Dugaboy Investment Trust and Get Good Trust

                     UNITED STATES BANKRUPTCY COURT FOR THE
                           NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

IN RE:                                               *              Chapter 11
                                                     *
                                                     *              Case No. 19-34054sgj11
HIGHLAND CAPITAL MANAGEMENT, L.P.                    *
                                                     *
                Debtor                               *

     AMENDED DESIGNATION OF RECORD PURSUANT TO FED. R. BANKR. P. 8009

        Pursuant to Fed. R. Bankr. P. 8009, The Dugaboy Investment Trust and Get Good Trust
(“Appellants”) by and through undersigned counsel, hereby submit this amended designation of the
record on appeal of the Order Approving Debtor’s Settlement with UBS AG London Branch and
Authorizing Actions Consistent Therewith [Dkt. # 2389]:

1.       Notice of Appeal

         a.     Notice of Appeal and Statement of Election filed on June 2, 2021 at Docket #
                2398 for Bankruptcy Case No. 19-34054-sgj 11

2.       The Judgment, Order, or Decree Appealed from:

         a.     Order Approving Debtor’s Settlement with UBS AG London Branch and
                Authorizing Actions Consistent Therewith [Dkt. # 2389]

3.       Any Opinion, Findings of Fact, and Conclusions of Law of the Bankruptcy Court:

         a.     To the extent included in or underlying the documents identified in part 5 and part
                6 herein


{00375974-1}

                                                 1
Case 19-34054-sgj11 Doc 2553 Filed 07/12/21         Entered 07/12/21 13:29:18      Page 2 of 6




4.       The Docket Sheet for Bankruptcy Case No. 19-34054-sgj11.

5.       Documents listed below (as described in the Docket Sheet for Bankruptcy Case No. 19-
         34054-sgj11:


DATE           DKT. #         DESCRIPTION
01/22/2021     1808           Modified chapter 11 plan filed by Debtor Highland Capital
                              Management, L.P. (RE: related document(s)1472 Chapter 11
                              plan).
2/22/2021      1943           Order confirming the fifth amended chapter 11 plan, as modified
                              and granting related relief (RE: related document(s)1472 Chapter
                              11 plan filed by Debtor Highland Capital Management, L.P., 1808
                              Chapter 11 plan filed by Debtor Highland Capital Management,
                              L.P.).
04/15/2021     2199           Motion to compromise controversy with UBS Securities LLC and
                              UBS AG London Branch. (Debtor's Motion for Entry of an Order
                              Approving Settlement with UBS Securities LLC and UBS AG
                              London Branch and Authorizing Actions Consistent
                              Therewith) Filed by Debtor Highland Capital Management, L.P.
04/15/2021     2200           Declaration re: (Declaration of Robert J. Feinstein in Support of
                              Debtor's Motion for Entry of an Order Approving Settlement with
                              UBS Securities LLC and UBS AG, London Branch and
                              Authorizing Actions Consistent Therewith) filed by Debtor
                              Highland      Capital    Management,       L.P.   (RE:    related
                              document(s)2199 Motion to compromise controversy with UBS
                              Securities LLC and UBS AG London Branch. (Debtor's Motion
                              for Entry of an Order Approving Settlement with UBS Securities
                              LLC and UBS AG London Branch and Authorizing Actions
                              Consistent Therewith))
05/04/2021     2268           Objection to (related document(s): 2199 Motion to compromise
                              controversy with UBS Securities LLC and UBS AG London
                              Branch. (Debtor's Motion for Entry of an Order Approving
                              Settlement with UBS Securities LLC and UBS AG London Branch
                              and Authorizing Actions Consistent Therewith) filed by Debtor
                              Highland Capital Management, L.P.) Limited Preliminary
                              Objection filed by Get Good Trust, The Dugaboy Investment
                              Trust.
05/12/2021     2293           Supplemental Objection to (related document(s): 2199 Motion to
                              compromise controversy with UBS Securities LLC and UBS AG
                              London Branch. (Debtor's Motion for Entry of an Order
                              Approving Settlement with UBS Securities LLC and UBS AG
                              London Branch and Authorizing Actions Consistent
                              Therewith) filed by Debtor Highland Capital Management, L.P.)
                              with Certificate of Service filed by Creditor The Dugaboy
                              Investment Trust.
{00375974-1}

                                               2
Case 19-34054-sgj11 Doc 2553 Filed 07/12/21          Entered 07/12/21 13:29:18       Page 3 of 6




05/12/2021     2295           Objection to (related document(s): 2199 Motion to compromise
                              controversy with UBS Securities LLC and UBS AG London
                              Branch. (Debtor's Motion for Entry of an Order Approving
                              Settlement with UBS Securities LLC and UBS AG London Branch
                              and Authorizing Actions Consistent Therewith) filed by Debtor
                              Highland Capital Management, L.P.) filed by Interested Party
                              James Dondero.
05/14/2021     2305           Witness and Exhibit List filed by Interested Parties UBS AG
                              London Branch, UBS Securities LLC (RE: related
                              document(s)2199 Motion to compromise controversy with UBS
                              Securities LLC and UBS AG London Branch. (Debtor's Motion
                              for Entry of an Order Approving Settlement with UBS Securities
                              LLC and UBS AG London Branch and Authorizing Actions
                              Consistent Therewith)).
05/14/2021     2308           Omnibus Reply to (related document(s): 2268 Objection filed by
                              Creditor The Dugaboy Investment Trust, Creditor Get Good
                              Trust, 2293 Objection filed by Creditor The Dugaboy Investment
                              Trust, 2295 Objection filed by Interested Party James
                              Dondero) filed by Debtor Highland Capital Management, L.P.
05/14/2021     2310           Reply to (related document(s): 2268 Objection filed by Creditor
                              The Dugaboy Investment Trust, Creditor Get Good
                              Trust, 2293 Objection filed by Creditor The Dugaboy Investment
                              Trust, 2295 Objection filed by Interested Party James
                              Dondero) filed by Interested Parties UBS AG London Branch,
                              UBS Securities LLC.
05/17/2021     2320           Certificate of service re: 1) Debtor's Preliminary Reply in Further
                              Support of Motion to Disqualify Wick Phillips Gould & Martin,
                              LLP as Counsel to HCRE Partners, LLC and for Related Relief;
                              and 2) Notice of Change of Hearing Date



6.       Transcript and Exhibits (as described in the Docket Sheet for Bankruptcy Case No. 19-
         34054-sgj11:


Date           Dkt. #         Description
05/14/2021     2314           Witness and Exhibit List with Certificate of Service filed by
                              Creditor The Dugaboy Investment Trust (RE: related
                              document(s)2199 Motion to compromise controversy with UBS
                              Securities LLC and UBS AG London Branch. (Debtor's Motion
                              for Entry of an Order Approving Settlement with UBS Securities
                              LLC and UBS AG London Branch and Authorizing Actions
                              Consistent Therewith)).
05/18/2021     2330           Witness and Exhibit List filed by Interested Party James Dondero
                              (RE: related document(s)2199 Motion to compromise controversy
{00375974-1}

                                               3
Case 19-34054-sgj11 Doc 2553 Filed 07/12/21     Entered 07/12/21 13:29:18       Page 4 of 6




                         with UBS Securities LLC and UBS AG London Branch. (Debtor's
                         Motion for Entry of an Order Approving Settlement with UBS
                         Securities LLC and UBS AG London Branch and Authorizing
                         Actions Consistent Therewith)). (Attachments: # 1 Dondero Ex. A
                         # 2 Dondero Ex. B # 3 Dondero Ex. C # 4 Dondero Ex. D
                         # 5 Dondero Ex. E # 6 Dondero Ex. F # 7 Dondero Ex. G
                         # 8 Dondero Ex. H # 9 Dondero Ex. I # 10 Dondero Ex. J
                         # 11 Dondero Ex. K # 12 Dondero Ex. L # 13 Dondero Ex. M
                         # 14 Dondero Ex. N # 15 Dondero Ex. O # 16 Dondero Ex. P
                         # 17 Dondero Ex. Q # 18 Dondero Ex. R # 19 Dondero Ex. S
                         # 20 Dondero Ex. T # 21 Dondero Ex. U # 22 Dondero Ex. V
                         # 23 Dondero Ex. W # 24 Dondero Ex. X) (
05/18/2021     2331      Witness and Exhibit List filed by Debtor Highland Capital
                         Management, L.P. (RE: related document(s)2199 Motion to
                         compromise controversy with UBS Securities LLC and UBS AG
                         London Branch. (Debtor's Motion for Entry of an Order
                         Approving Settlement with UBS Securities LLC and UBS AG
                         London Branch and Authorizing Actions Consistent Therewith)).
                         (Attachments: # 1 Exhibit 1 # 2 Exhibit 2 # 3 Exhibit 3 # 4 Exhibit
                         4 # 5 Exhibit 5 # 6 Exhibit 6 # 7 Exhibit 7 # 8 Exhibit 8
                         # 9 Exhibit 9 # 10 Exhibit 10 # 11 Exhibit 11 # 12 Exhibit 12
                         # 13 Exhibit 13 # 14 Exhibit 14 # 15 Exhibit 15 # 16 Exhibit 16
                         # 17 Exhibit 17 # 18 Exhibit 18 # 19 Exhibit 19 # 20 Exhibit 20
                         # 21 Exhibit 21 # 22 Exhibit 22 # 23 Exhibit 23 # 24 Exhibit 24
                         # 25 Exhibit 25 # 26 Exhibit 26 # 27 Exhibit 27 # 28 Exhibit 28
                         # 29 Exhibit 29 # 30 Exhibit 30 # 31 Exhibit 31 # 32 Exhibit 32
                         # 33 Exhibit 33 # 34 Exhibit 34 # 35 Exhibit 35 # 36 Exhibit 36
                         # 37 Exhibit 37 # 38 Exhibit 38 # 39 Exhibit 39 # 40 Exhibit 40
                         # 41 Exhibit 41 # 42 Exhibit 42 # 43 Exhibit 43 # 44 Exhibit 44
                         # 45 Exhibit 45 # 46 Exhibit 46 # 47 Exhibit 47 # 48 Exhibit 48
                         # 49 Exhibit 49 # 50 Exhibit 50 # 51 Exhibit 51 # 52 Exhibit 52
                         # 53 Exhibit 53 # 54 Exhibit 54 # 55 Exhibit 55 # 56 Exhibit 56
                         # 57 Exhibit 57 # 58 Exhibit 58 # 59 Exhibit 59 # 60 Exhibit 60
                         # 61 Exhibit 61 # 62 Exhibit 62 # 63 Exhibit 63 # 64 Exhibit 64
                         # 65 Exhibit 65 # 66 Exhibit 66 # 67 Exhibit 67 # 68 Exhibit 68
                         # 69 Exhibit 69 # 70 Exhibit 70 # 71 Exhibit 71 # 72 Exhibit 72
                         # 73 Exhibit 73)
05/20/2021     2339      Amended Exhibit List Supplemental Exhibit List for the May 12,
                         2021 Hearing with Certificate of Service filed by Creditor The
                         Dugaboy Investment Trust (RE: related document(s)2314 List
                         (witness/exhibit/generic))
05/20/2021     2342      Amended Exhibit List Supplemental Exhibit List filed by Creditor
                         The Dugaboy Investment Trust (RE: related document(s)2339 List
                         (witness/exhibit/generic)). (Attachments: # 1 Exhibit 1 # 2 Exhibit
                         2 # 3 Exhibit 3 # 4 Exhibit 4 # 5 Exhibit 5 # 6 Exhibit 6 # 7
                         Exhibit 7 # 8 Exhibit 8 # 9 Exhibit 9 # 10 Exhibit 10 # 11 Exhibit

{00375974-1}

                                          4
Case 19-34054-sgj11 Doc 2553 Filed 07/12/21    Entered 07/12/21 13:29:18       Page 5 of 6




                         11 # 12 Exhibit 12 # 13 Exhibit 13 # 14 Exhibit 14 # 15 Exhibit 15
                         # 16 Exhibit 16 # 17 Exhibit 17 # 18 Exhibit 18 # 19 Exhibit 19 #
                         20 Exhibit 20 # 21 Exhibit 21 # 22 Exhibit 22 # 23 Exhibit 23 # 24
                         Exhibit 24 # 25 Exhibit 25 # 26 Exhibit 26 # 27 Exhibit 27 # 28
                         Exhibit 28 # 29 Exhibit 29)
05/21/2021      2368     Court admitted exhibits date of hearing May 21, 2021 (RE: related
                         document(s)2199 Motion to compromise controversy with UBS
                         Securities LLC and UBS AG London Branch, (Debtor's Motion
                         for Entry of an Order Approving Settlement with UBS Securities
                         LLC and UBS AG London Branch and Authorizing Actions
                         Consistent Therewith) filed by Debtor Highland Capital
                         Management, L.P.) (COURT ADMITTED EXHIBIT'S #1
                         THROUGH #17 BY ANDREW CLUBOK FOR UBS, EXHIBIT'S
                         #1 THROUGH #40 & #65 THROUGH #73 BY JOHN A.
                         MORRIS FOR THE DEBTOR/HCMLP, EXHIBIT'S #1
                         THROUGH #29 BY DOUGLAS S. DRAPER FOR DUGABOY
                         INVESTMENT TRUST & EXHIBIT'S #A THROUGH #X BY
                         CLAY M. TAYLOR FOR JAMES DONDERO
05/26/2021      2375     Transcript regarding Hearing Held 05/21/2021 (191 pages) RE:
                         Motion to Compromise Controversy (#2199). THIS
                         TRANSCRIPT WILL BE MADE ELECTRONICALLY
                         AVAILABLE TO THE GENERAL PUBLIC 90 DAYS AFTER
                         THE DATE OF FILING. TRANSCRIPT RELEASE DATE IS
                         08/24/2021

July 12, 2021

                                              /s/Douglas S. Draper.
                                              Douglas S. Draper, La. Bar No. 5073
                                              ddraper@hellerdraper.com
                                              Leslie A. Collins, La. Bar No. 14891
                                              lcollins@hellerdraper.com
                                              Greta M. Brouphy, La. Bar No. 26216
                                              gbrouphy@hellerdraper.com
                                              Heller, Draper & Horn, L.L.C.
                                              650 Poydras Street, Suite 2500
                                              New Orleans, LA 70130
                                              Telephone: (504) 299-3300
                                              Fax: (504) 299-3399
                                              Attorneys for The Dugaboy Investment Trust
                                               and Get Good Trust




{00375974-1}

                                          5
Case 19-34054-sgj11 Doc 2553 Filed 07/12/21       Entered 07/12/21 13:29:18      Page 6 of 6




                              CERTIFICATE OF SERVICE

       I, Douglas S. Draper, certify that on July 12, 2021, the Amended Designation of Record
Pursuant to Fed. R. Bankr. P. 8009 was filed electronically through the Court’s ECF system,
which provides notice to all parties of interest.

                                                  /s/Douglas S. Draper.
                                                  Douglas S. Draper, La. Bar No. 5073




{00375974-1}

                                             6
